EXHIBIT 10.2

 

For a period of 60 days beginning on the date of this instrument, the
undersigned will not offer, sell, contract to sell, pledge, grant any option to
purchase, make any short sale or otherwise dispose of any shares of Common Stock
of Atwood Oceanics, Inc (the “Company”), or any options or warrants to purchase
any shares of Common Stock of  the Company, or any securities convertible into,
exchangeable for or that represent the right to receive shares of Common Stock
of the Company, whether now owned or hereinafter acquired, owned directly by the
undersigned or with respect to which the undersigned has beneficial ownership
within the rules and regulations of the Securities and Exchange Commission
(collectively the “Undersigned’s Shares”).

 

The foregoing restriction is expressly agreed to preclude the undersigned from
engaging in any hedging or other transaction which is designed to or which
reasonably could be expected to lead to or result in a sale or disposition of
the Undersigned’s Shares even if such Shares would be disposed of by someone
other than the undersigned.  Such prohibited hedging or other transactions would
include without limitation any short sale or any purchase, sale or grant of any
right (including without limitation any put or call option) with respect to any
of the Undersigned’s Shares or with respect to any security that includes,
relates to, or derives any significant part of its value from such Shares.

 

Date : May 23, 2013

 

Helmerich & Payne International Drilling Co.

 

By:

/s/ Steven R. Mackey

 

Name: Steven R. Mackey

Title: Executive Vice President

 

 

Helmerich & Payne, Inc.

 

 

By:

/s/ Steven R. Mackey

 

Name: Steven R. Mackey

Title: Executive Vice President

 

--------------------------------------------------------------------------------